758 F.2d 198
55 A.F.T.R.2d 85-1261, 85-1 USTC  P 9299
SIFCO INDUSTRIES, INC., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 84-3419.
United States Court of Appeals,Sixth Circuit.
Argued March 6, 1985.Decided April 4, 1985.

Patrick W. Winslow (argued), Dennis M. Pilawa, Cleveland, Ohio, for plaintiff-appellant.
J. William Petro, Asst. U.S. Atty., Cleveland, Ohio, Glenn L. Archer, Jr., Michael L. Paup, Dept. of Justice, Tax Division, David English Carmack, John P. Griffin, Washington, D.C., argued for defendant-appellee.
Before MERRITT and MILBURN, Circuit Judges, and WEICK, Senior Circuit Judge.
MERRITT, Circuit Judge.


1
The parties agree that the single corporate tax law issue in this $14,438.32 refund suit appeal on stipulated facts is the same as the investment tax credit "recapture" issued presented in A.O. Smith Corp. v. United States, 691 F.2d 1220 (7th Cir.1982), namely:  Did the District Court correctly hold that a corporation is obligated to pay estimated income taxes under the "safe harbor" provision of 26 U.S.C. Sec. 6655(d)(2) (taxpayer may use last year's tax as estimate for current year), when its entire tax for the prior year was attributable to the recapture under 26 U.S.C. Sec. 47 of investment tax credit, a holding based on the District Court's reasoning that the tax "recaptured" under section 47 is a corporate tax covered under 26 U.S.C. Secs. 11 and 6154, not a corporate tax payable independently of section 11?    On this issue, we are in full agreement with the holdings and reasoning of Judge Krenzler in his opinion in the District Court, 586 F.Supp. 335, and Judge Posner in his opinion for the Seventh Circuit in A.O. Smith Corp., supra.


2
Accordingly, the judgment of the District Court is AFFIRMED.